Concurring and Dissenting Opinion Filed June 9, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-19-01328-CR

                       JERRY LYNN TURNER, Appellant
                                    V.
                        THE STATE OF TEXAS, Appellee

                On Appeal from the 397th Judicial District Court
                            Grayson County, Texas
                        Trial Court Cause No. 070819

            CONCURRING AND DISSENTING OPINION
           Before Justices Partida-Kipness, Pedersen, III, and Goldstein
                  Dissenting Opinion by Justice Partida-Kipness
      While I concur in the majority’s affirmation of the trial court’s judgment, I

disagree with the majority’s conclusion that the trial court did not err by giving the

instruction on “penetration.” Because I conclude the instruction was erroneous under

binding precedent from the Texas Court of Criminal Appeals, I respectfully dissent

from the majority’s resolution of Turner’s third issue.

      The charge included the following pertinent language regarding aggravated

sexual assault of a child:

      A person commits the offense of Aggravated Sexual Assault of a child
      if the person, regardless of whether the person knows the age of the
      child at the time of the offense, intentionally and knowingly causes the
      penetration of the mouth of a child by the sexual organ of the actor, . . . .

             ....

             Penetration is complete however slight.

In his third issue, Turner argues that the charge commented on the weight of the

evidence by including the instruction “[p]enetration is complete however slight.”

Turner further argues the error caused him egregious harm. The State concedes the

trial court erred by including the penetration instruction in the charge but maintains

the error was harmless. Nonetheless, the majority concludes that submitting the

penetration instruction was not error. That conclusion is contrary to the court of

criminal appeals’s 2015 opinion in Green v. State, 476 S.W.3d 440 (Tex. Crim. App.

2015). Further, the cases the majority relies on to reach its conclusion were each

issued before Green and conflict with Green’s holding that it is error for a trial court

to define penetration in a charge because “penetration” is not statutorily defined and

does not have a known and established legal meaning. Green, 476 S.W.3d at 445.

      In Green, the trial court defined the word “penetration” in the charge and

instructed the jury as follows:

      One of the elements in this case is “penetration.” You are instructed
      that penetration occurs so long as contact with the female sexual organ
      could reasonably be regarded by ordinary English speakers as more
      intrusive than contact with the outer vaginal lips and is complete,
      however slight, if any. Touching beneath the fold of the external
      genitalia amounts to penetration within the meaning of the aggravated
      sexual assault statute.



                                          –2–
Green v. State, 434 S.W.3d 734, 737 (Tex. App.—San Antonio 2014) (emphasis

added), rev’d on other grounds, 476 S.W.3d 440 (Tex. Crim. App. 2015). The court

of criminal appeals held that the court of appeals correctly concluded that those

instructions were erroneous because the term “penetration” is not statutorily defined

and no persuasive authority established that the term had acquired a technical or

particular legal meaning applicable in the context of the case. Id. at 445–46. The

Green court then conducted a harm analysis and concluded the error was harmless.

Id. at 449.

      Under Green, the focus of an error analysis is on whether the term

“penetration” is statutorily defined or has a known and established legal meaning

such that a definition of that term is considered the law applicable to the case under

article 36.14. Green, 476 S.W.3d at 445. Terms that are not statutorily defined or do

not have a known and established legal meaning are not considered “the law

applicable to the case” and should not be included in the charge. Id. Instead, the jury

should be permitted to interpret the term according to common usage. Id. Here, as

in Green, the term at issue is “penetration.” That term is not statutorily defined and,

according to the court in Green, that term does not have a known or established legal

meaning such that a definition of that term is considered the law applicable to the

case under article 36.14. See id. And each instruction includes the same language

that penetration “is complete, however slight.” I would conclude that Green controls



                                         –3–
our analysis here and requires this Court to hold that the trial court erred by including

the penetration instruction in the court’s charge.

      The majority’s attempt to distinguish Green is unavailing. The majority states

that Green is inapplicable because the language at issue here “served as an

instruction on the degree of penetration required under the aggravated sexual assault

statute” rather than providing a “meaning as to what act constituted penetration.”

(Slip. Op. at 16–17). That is incorrect. The penetration instruction given here

includes the same language—that penetration is complete “however slight”—as the

definition and instruction deemed erroneous in Green. Although the instructions in

Green included more language than the penetration instruction at issue here, the

Green court concluded the entire instruction was erroneous because it defined a

term—penetration—that is not statutorily defined and does not have a known and

established legal meaning. Green, 476 S.W.3d at 445–46. The instructions in Green

are arguably more incorrect than the instruction at issue here because they included

more words, but that does not make the penetration instruction in this case correct

under Green. On the contrary, I believe Green requires this Court to conclude that

the penetration instruction was given in error.

      Further, the four cases relied on by the majority are pre-Green and do not

support a conclusion that defining “penetration” was proper here. Henry v. State,

103 S.W.2d 377 (1937); Sherbert v. State, 531 S.W.2d 636 (Tex. Crim. App. 1976);

Vernon v. State, 841 S.W.2d 407 (Tex. Crim. App. 1992); Arriaga v. State, No. 05-

                                          –4–
09-00815-CR, 2010 WL 2404693 (Tex. App.—Dallas June 17, 2010, pet. ref’d) (not

designated for publication).

      For example, this Court’s 2010 opinion in Arriaga v. State was issued five

years before the court of criminal appeals issued Green. In Arriaga, a sexual assault

case, the trial court instructed the jury that “‘penetration’ is complete however

slight.” 2010 WL 2404693, at *2. This Court concluded the instruction was not

erroneous. Id. at *3. Although the definition of “penetration” in Arriaga is the same

as the definition at issue here, I would hold that Arriaga is inapplicable here because

it is pre-Green, unpublished, and does not address the legal concepts relied on by the

Green court. Specifically, Arriaga does not address the general rule upon which

Green based its holding: that “definitions for terms that are not statutorily defined

are not considered to be the ‘applicable law’ under Article 36.14, and it is thus

generally impermissible for the trial court to define those terms in the jury

instructions.” Green, 476 S.W.3d at 445. The Green court concluded that

“penetration” may not be defined in a charge because it is not statutorily defined and

does not have a known and established legal meaning. Id. To the extent Arriaga held

otherwise, it conflicts with the binding precedent of Green and should not be

followed here.

      Henry, Sherbert, and Vernon, like Arriaga, issued years before Green and are,

thus, no longer good law on the question at issue here. But they are also

distinguishable from this case. The 1937 case of Henry v. State did not address

                                         –5–
whether defining “penetration” in a charge constitutes error. 103 S.W.2d at 380.

Rather, the Henry court determined, without analysis, that the charge’s definition of

“act of intercourse” was properly submitted: “By the term ‘Act of intercourse’ as

used herein is meant any degree of penetration, however slight, of the person of

prosecuting witness by defendant.” Id.

      In Sherbert and Vernon, penetration was not defined in the charges, and the

court of criminal appeals did not address whether including a definition of

penetration would have been error. Sherbert, 531 S.W.2d at 637; Vernon, 841

S.W.2d at 409–10. Rather, in each case, the court addressed whether the evidence

was sufficient to prove the act of penetration. Sherbert, 531 S.W.2d at 637; Vernon,

841 S.W.2d at 409–10. In each opinion, the court cited earlier cases holding that the

requirement of establishing “penetration” under the rape statute was “satisfied by

showing any penetration, no matter how slight.” Sherbert, 531 S.W.2d at 637; see

Vernon, 841 S.W.2d at 409–10 (citing Sherbert and other cases and concluding that

“the phrase ‘penetration of the ... female sexual organ’ is fairly susceptible of an

understanding which includes the kind of touching proven in this case.”).

      Further, Sherbert and Vernon are sufficiency-of-the-evidence cases, not

charge-error cases. The Green court specifically distinguished sufficiency-of-the-

evidence cases from cases, like the case at bar, where the court is tasked with

determining whether a trial court erred by including a definition of a statutorily-

undefined term in the charge:

                                         –6–
      Furthermore, in response to the State’s suggestion that the terms have
      acquired particular legal meanings in cases addressing the sufficiency
      of the evidence, we observe that, “[a]lthough an appellate court may
      articulate a definition of a statutorily undefined, common term in
      assessing the sufficiency of the evidence ... a trial court’s inclusion of
      that definition in a jury charge may constitute an improper comment on
      the weight of the evidence.”

Green, 476 S.W.3d at 445 (quoting Kirsch v. State, 357 S.W.3d 645, 651 (Tex. Crim.

App. 2012)).

      In addition to conflicting with Green, the majority’s conclusion is contrary to

persuasive post-Green precedent. Since Green issued, two courts have addressed

whether definitions of penetration similar to the one at issue here were erroneously

given. Both courts concluded that giving the definition was error but such error was

harmless. Duarte v State, No. 13-16-00198-CR, 2017 WL 5184836 (Tex. App.—

Corpus Christi–Edinburg Nov. 9, 2017, no pet.) (mem. op., not designated for

publication); Trevino v State, No. 06-15-00165-CR, 2016 WL 2997392 (Tex.

App.—Texarkana May 25, 2016, no pet.) (mem. op., not designated for publication).

      In Duarte, the charge included the following definition:

      One of the elements in this case is “penetration.” The burden is upon
      the State to prove each and every element of the offense, if any, beyond
      a reasonable doubt. You are instructed that penetration is complete,
      however, slight.

Duarte, 2017 WL 5184836, at *7 (emphasis added). Applying Green, the Duarte

court concluded the trial court erred by including the definition because the

definition was not statutorily defined. Id. The court then conducted a harm analysis

and concluded Duarte was not egregiously harmed by the charge error. Id. at *7–8.
                                         –7–
      The Trevino court employed a similar analysis. In Trevino, the charge defined

“penetration” as “penetration of any degree.” Trevino, 2016 WL 2997392 at *6.

Applying Green, the court held that the trial court erred by including the definition

in the charge, but the error was harmless. Id. at *6.

      Applying Green, Duarte, and Trevino to this case, the inclusion of the

definition of “penetration” was error. However, as in those cases, that error was

harmless because the definition was neutral and provided a common-sense definition

that “would not have impinged on the jury’s fact-finding authority.” See Trevino,

2016 WL 2997392, at *6. Further, the instruction did not focus the jury’s attention

on a particular type of evidence. See id.; see also Duarte, 2017 WL 5184836, at *8.

The jury also had before it the sisters’ testimony, the testimony of multiple

prosecution witnesses, and Turner’s denial of the allegations. The state of the

evidence and the jury’s rejection of Turner’s defensive evidence weighs against

egregious harm. See Duarte, 2017 WL 5184836, at *8. In addition, no excessive

emphasis was placed on the instruction by counsel at trial. I, therefore, agree that

Turner has not shown egregious harm. See id.

      Because the majority relies on outdated law, misapplies binding precedent

from the court of criminal appeals, and disregards analogous persuasive authority, I

respectfully dissent from the majority’s conclusion that inclusion of the penetration

instruction in the charge was not error.



                                           –8–
      I concur, however, in the judgment affirming the trial court’s judgment.




                                          /Robbie Partida-Kipness/
                                          ROBBIE PARTIDA-KIPNESS
                                          JUSTICE
Publish
TEX. R. APP. P. 47.2(b)
191328CF.P05




                                       –9–